Exhibit 99.1 Aurinia Announces Results of Annual General Meeting VICTORIA, British Columbia(BUSINESS WIRE)May 27, 2015Aurinia Pharmaceuticals Inc. (“Aurinia” or the “Company”) (NASDAQ:AUPH) (TSX:AUP) today announced the voting results from its annual general meeting (the “Meeting”) held on May 26, 2015. A total of 24,371,491 shares were represented at the Meeting, being 75.54% of the Company’s issued and outstanding common shares. The shareholders voted on and approved all matters brought before the Meeting, including the election of the directors of the Company and the reappointment of PricewaterhouseCoopers LLP, Chartered Accountants as auditors of the Company. Detailed results of the vote for the election of directors are provided below: Votes For Votes Withheld Nominee # % # % Election of Directors Richard Glickman Stephen W. Zaruby Benjamin Rovinski Charles A. Rowland Jr. David R.W. Jayne Gregory M. Ayers Hyuek Joon Lee About Aurinia Aurinia is a clinical stage pharmaceutical company focused on the global nephrology market. It is currently enrolling patients in its Phase 2b clinical trial to evaluate the efficacy of its drug, voclosporin, as a treatment for lupus nephritis (“LN”). LN is an inflammation of the kidneys, that if inadequately treated can lead to end-stage renal disease, making LN a serious and potentially life-threatening condition. Voclosporin is a novel and potentially best in class calcineurin inhibitor (“CNI”) with extensive clinical datain over 2,000 patients in other indications. Voclosporin is made by a modification of a single amino acid of the cyclosporine molecule (a CNI approved for use in transplant patients since 1983). This modification results in a more predictable pharmacokinetic and pharmacodynamic relationship, an increase in potency vs. cyclosporine, an altered metabolic profile, and potential for flat dosing. CONTACT: Company Contact: Stephen W. Zaruby, 250-708-4293 President & Chief Executive Officer szaruby@auriniapharma.com or Investor & Media Contact: Michael R. Martin, 250-708-4272 Chief Operating Officer mmartin@auriniapharma.com
